Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander R. Karana on 2/22/2022.

The application has been amended as follows: 

1.	(Currently Amended) A protective cover for an ECU (electronic control unit) sub-assembly, the sub-assembly including an ECU and an electrical, first connector;
the first connector having a connected position in which the first connector is releasably connected to the ECU in a first connection interface region of the sub-assembly;
a mechanism for unlocking and locking the first connector connected to the ECU in the first connection interface region, the mechanism comprising a slider within a body of the first connector and a lever mounted on a pivot engaged with the slider, the lever moves the slider from an unlocked to a locked position when unlocking and locking the first connector to the ECU;
the cover including a first wall, the first wall defining a first internal connector space, the first internal connector space communicating with a first connection aperture and a first 
the first wall further configured to allow the mechanism to be operable within the cover;
the cover having a use position in which the first connector is received in its connected position in the first internal connector space with the first connection interface region extending through the first connection aperture along the first connection axis;
wherein the first introduction aperture is configured to admit the first connector when the first connector is introduced into the first internal connector space through the first introduction aperture before connecting the first connector to the ECU;
the cover further including a first retaining portion;
the first retaining portion being arranged at the first connection aperture and configured to be interposed, with respect to the first connection axis, axially in-between the first connector and 
 the ECU in the connected position of the first connector to retain the cover to the ECU in the use position.

2.	(Original) A protective cover according to claim 1, wherein the first retaining portion extends inwardly from the first wall to encircle the first connection aperture.

3.	(Original) A protective cover according to claim 2, wherein the first retaining portion is configured to sealingly engage the first connector to seal the first connection aperture in the use position of the cover.

4.	(Original) A protective cover according to claim 1, wherein the first connection axis extends through the first introduction aperture.



6.	(Original) A protective cover according to claim 1, wherein the cover includes a second wall, the first and second walls extending away from the first retaining portion in opposite directions of the first connection axis;
the second wall defining an internal ECU space and an ECU aperture, the internal ECU space communicating with the first connection aperture and the ECU aperture, the first connection axis extending through the ECU aperture;
the second wall being configured to sealingly encircle the ECU when the ECU is received in the internal ECU space to extend through the ECU aperture in the use position of the cover.

7.	(Original) A protective cover according to claim 1, wherein the sub-assembly includes an electrical, second connector, the second connector having a connected position in which the second connector is releasably connected to the ECU in a second connection interface region of the sub-assembly;
the second connector being arranged adjacent the first connector in the respective, connected positions of the first and second connectors;
the first wall defining a second internal connector space, the second internal connector space communicating, either with the first connection aperture or with a second connection aperture formed in the cover;
the second internal connector space being configured to receive the second connector in the connected position of the second connector, with the second connection interface region 
the second internal connector space further communicating, either with the first introduction aperture or with a second introduction aperture formed in the cover;
the first or second introduction aperture being configured to admit the second connector when the second connector is introduced into the second internal connector space through the respective, first or second introduction aperture before connecting the second connector to the ECU;
the cover further including a second retaining portion, the second retaining portion being arranged at the respective, first or second connection aperture through which the second connection interface region extends in use, and configured to be interposed, with respect to the second connection axis, axially in-between the second connector and the ECU in the connected position of the second connector to retain the cover to the ECU in the use position.

8.	(Original) A protective cover according to claim 7, wherein said second connection aperture is formed in the cover, the second connection interface region extending 
the first and second retaining portions extend inwardly from the first wall to encircle respectively the first and second connection apertures.

9.	(Currently Amended) An ECU (electronic control unit) assembly, the assembly including a protective cover and an ECU sub-assembly, the sub-assembly including an ECU and an electrical, first connector;
the first connector having a connected position in which the first connector is releasably connected to the ECU in a first connection interface region of the sub-assembly;
a mechanism for unlocking and locking the first connector connected to the ECU in the first connection interface region, the mechanism comprising a slider within a body of the first connector and a lever mounted on a pivot engaged with the slider, the lever moves the slider from an unlocked to a locked position when unlocking and locking the first connector to the ECU;
the second connector having a connected position in which the second connector is releasably connected to the ECU in a second connection interface region of the sub-assembly;
the cover including a first wall, the first wall defining a first internal connector space, the first internal connector space communicating with a first connection aperture and a first 
the first wall further configured to allow the mechanism to be operable within the cover;
the cover having a use position in which the first connector is received in its connected position in the first internal connector space with the first connection interface region extending through the first connection aperture along the first connection axis;
wherein the first introduction aperture is configured to admit the first connector when the first connector is introduced into the first internal connector space through the first introduction aperture before connecting the first connector to the ECU;
the cover further including a first retaining portion,
the first retaining portion being arranged at the first connection aperture and configured to be interposed, with respect to the first connection axis, axially in-between the first connector and the ECU in the connected position of the first connector to retain the cover to the ECU in the use position,
the first wall further defining a second internal connector space, the second internal connector space capable of communicating, either with the first connection aperture or with a second connection aperture formed in the cover;
the second internal connector space being configured to receive the second connector in the connected position of the second connector, with the second connection interface region extending through the first or second connection aperture along a second connection axis parallel with the first connection axis in the use position of the cover;
the second internal connector space further communicating, either with the first introduction aperture or with a second introduction aperture formed in the cover.

10.	(Previously Amended) An assembly according to claim 9, wherein the mechanism is operable to move the first connector towards the ECU along the first connection 

11.	(Original) An assembly according to claim 9, wherein the first introduction aperture is not sealed, and the assembly is arranged with the first introduction aperture in a downwardly facing orientation.

12.	(Currently Amended) A method of protecting an ECU (electronic control unit) sub-assembly against dust ingress, the sub-assembly including an ECU and an electrical, first connector comprising a mechanism for unlocking and locking the first connector connected to the ECU in the first connection interface region, the mechanism comprising a slider within a body of the first connector and a lever mounted on a pivot engaged with the slider, the lever moves the slider from an unlocked to a locked position when unlocking and locking the first connector to the ECU;
the first connector having a connected position in which the first connector is releasably connected to the ECU in a first connection interface region of the sub-assembly;
the method including:
providing a protective cover, the cover including a first wall, the first wall defining a first internal connector space, the first internal connector space communicating with a first connection aperture and a first introduction aperture formed respectively in the cover, wherein a first connection axis of the cover extends through the first connection 
introducing the first connector through the first introduction aperture into the first internal connector space; and then, when the first connector is received in the first internal connector space,
moving the first connector along the first connection axis to connect the first connector to the ECU in its connected position with the first connection interface region extending through the first connection aperture along the first connection axis;
and further including:
interposing a first retaining portion of the cover, with respect to the first connection axis, axially in-between the first connector and the ECU;
the first retaining portion being arranged at the first connection aperture to retain the cover to the ECU in a use position of the cover when the first connector is connected to the ECU in its connected position.

13.	(Previously Amended) A method according to claim 12, further including:
operating the mechanism of the first connector to move the first connector towards the ECU along the first connection axis; and sealingly engaging the first retaining portion in compression between the first connector and the ECU by operation of the mechanism.

14.	(Original) A method according to claim 12, further including:
arranging the sub-assembly with the cover in its use position and with the first introduction aperture unsealed and in a downwardly facing orientation.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to provide, teach or suggest the mechanism comprising a slider within a body of the first connector and a lever mounted on a pivot engaged with the slider, the lever moves the slider from an unlocked to a locked position when unlocking and locking the first connector to the ECU.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





Tdt
2/22/2022


/THO D TA/Primary Examiner, Art Unit 2831